Citation Nr: 0926366	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for service-connected post-traumatic arthritis of the 
right ankle, currently evaluated 20 percent disabling.

2.  Entitlement to service connection of arthritis, bilateral 
knees, claimed as secondary to service-connected post-
traumatic arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan  (the RO).  

Procedural history

Right ankle arthritis

In a July 2002 rating decision, the RO granted service 
connection for a right ankle disability.  A 20 percent 
disability rating was assigned.

In May 2005, the Veteran applied for an increased rating for 
his service-connected arthritis of the right ankle.  In a 
June 2005 rating decision, the RO granted a 30 percent 
disability rating, effective May 5, 2005.  The Veteran did 
not appeal that decision.

In may 2006, the RO proposed that the assigned 30 percent 
disability rating be reduced to 20 percent.  In an October 
2006 rating decision, the RO reduced the rating for arthritis 
of the right ankle from 30 percent to 20 percent disabling, 
effective January 1, 2007.  

Bilateral knee disability

In May 2005, the Veteran requested service connection for a 
bilateral knee disability, claimed as secondary to the 
service-connected right ankle disability.

In a May 2006 decision, the RO denied service connection for 
arthritis of the bilateral knees.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for arthritis, 
bilateral knees, claimed as secondary to service-connected 
post traumatic arthritis of the right ankle, is addressed in 
the remand that follows below, and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability 
was rated 30 percent disabling for less than five years when 
the RO reduced the rating to 20 percent.

2.  The RO complied with the procedural requirements for 
reducing the Veteran's rating for the right ankle disability, 
to include providing proper notification of the proposal to 
reduce the disability rating and giving the Veteran the 
opportunity to submit evidence.

3.  The medical and other evidence of record in October 2006 
indicates that the Veteran's right ankle disability was 
manifested by complaints of pain and limited motion.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of October 2006 implementing the proposed reduction 
in the disability rating assigned for the right ankle 
disability from 
30 percent to 20 percent.  38 C.F.R. § 3.105(e) (2008).

2.  The reduction of the Veteran's right ankle disability 
rating from 30 percent to 20 percent was warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.71a, Diagnostic Codes 5003, 5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to restoration of a 30 percent disability 
rating for service-connected post-traumatic arthritis of the 
right ankle, currently evaluated as 20 percent disabling.  

The Veteran is seeking entitlement to restoration of the 
previously assigned 30 percent disability rating for his 
service-connected right ankle disability.  

The Veteran's claim of entitlement to service connection for 
arthritis of the knees is being addressed in the remand that 
follows below.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice specific to reduction of disability rating

There are specific notice requirements found in 38 C.F.R. § 
3.105 (d) and (e) which are applicable to reductions of 
disability ratings and severance issues.  The Board believes 
that those specific notice requirements take precedence over 
the more general notice requirements found in the VCAA.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has referred to "the canon of interpretation that the 
more specific trumps the general."  See Zimick v. West, 11 
Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . .") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In this case, VA sent the Veteran a May 2006 rating decision 
in which it proposed reduction of the rating assigned for his 
service-connected right ankle disability from 30 to 20 
percent, and provided reasons therefore.  The RO also sent a 
notice letter in June 2006 which informed him of the proposal 
to reduce the rating assigned for his service-connected right 
ankle disability from 30 to 20 percent.  Significantly, the 
Veteran was provided with detailed reasons for the proposed 
reduction and the type of information or evidence he could 
submit in response.  He was informed that of his right to a 
personal hearing on this matter.  The June 2006 letter also 
informed the Veteran that unless additional evidence is 
received within 60 days, his right ankle disability rating 
would be reduced to 20 percent on the first day of the third 
month following notice of the final decision.  See 38 C.F.R. 
§§ 3.105, 3.114(b) (2008).  

VCAA notice generally

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to disability ratings in a letter 
from the RO dated May 2005.
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2005 letter.  Specifically, the Veteran was advised in the 
May 2005 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  With respect to private treatment records, 
the May 2005 VCAA letter informed the Veteran that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency.  Included with the letter were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain these records on his 
behalf.

The May 2005 VCAA letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  "It is your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in originals].

The May 2005 VCAA letter specifically requested of the 
Veteran: "If there is any other evidence or information that 
has not been previously submitted, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in letters dated in June 2006, June 2007, July 2008, 
and August 2008, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on- going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the above referenced 
letters from the RO.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Crucially, the RO sent the Veteran a letter dated July 9, 
2008 specifically to comply with the notice requirements of 
the Vazquez decision.  The July 2008 letter invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, such as "statements from employers as to job 
performance, lost time, or other information regarding how 
your condition(s) affect your ability to work; or statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  The July 2008 letter also 
contained notice of the use of diagnostic codes, and of the 
specific schedular criteria that applied to the Veteran's 
claim. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Vazquez determination.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  The Veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service treatment reports, and reports of VA and 
private treatment of the Veteran.  Additionally, the Veteran 
was afforded VA compensation and pension examinations in May 
2005 and June 2005 [as well as a later examination in June 
2008 which is not relevant to the issue now being decided].  
The reports of those examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization 
representative who has presented argument on his behalf as 
recently as June 2009. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).


Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2008) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Specific rating criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of compensable 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).  

A 20 percent disability rating is the highest available 
rating under Diagnostic Code 5271.  A higher 30 percent 
rating is only available under Diagnostic Code 5270, 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between zero degrees and 
10 degrees.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); 
Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating- reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the Veteran's ability to function under the ordinary 
conditions of life and work.  See Faust v. West, 13 Vet. App. 
342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).

(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

However, the Court has specified a different burden of proof 
with respect to ratings reductions claims.  Because the issue 
in this case is whether the RO was justified in reducing the 
Veteran's 30 percent rating, rather than whether the Veteran 
was entitled to "reinstatement" of the 30 percent rating, the 
Board was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.  See Brown, 5 Vet. App. at 
421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Factual background

The Veteran is currently 77 years old.  The record shows that 
he injured his right ankle in 1952 in a fall during service.  
He was treated with a cast for two and one half months, and a 
short cast for another six weeks.  He is currently retired 
from having been an equipment operator. 

The Veteran initially claimed entitlement to service 
connection for the right ankle disability in July 2001.  At 
the initial VA examination in June 2002, pursuant to which he 
was awarded service connection with a 20 percent rating, the 
Veteran reported that his right ankle had been bothering him 
since 1952.  The examiner observed that the ankle was normal 
looking without any swelling or deformity. Range of motion 
was extension 10 degrees, flexion 15 degrees, inversion 10 
degrees, and eversion 5 degrees.  X-ray study of the right 
ankle was noted to be essentially normal with evidence of 
minimal interosseus calcification. 

In a July 2002 rating decision, the RO initially awarded 
service connection for post- traumatic osteoarthritis of the 
right ankle with a 20 percent disability rating, effective 
from July 30, 2001, pursuant to Diagnostic Codes 5003 
[degenerative arthritis]-5271 [ankle, limited motion].  See 
38 C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].    

In May 2005, the Veteran applied for an increased rating.  At 
a VA examination for increased rating on May 28, 2005, range 
of motion was 10 degrees of dorsiflexion and 25 degrees of 
plantar flexion.  There was no pain with the beginning and 
ending of active and passive range of motion.  There was no 
pain, fatigue, weakness or lack of endurance on repetitive 
range of motion.  No laxity or instability was appreciated.  
No edema, no effusion, no redness or heat, and no abnormal 
movements were observed.  No ankylosis of the ankle joint was 
appreciated.  X-rays showed mild to moderate degenerative 
changes of the tibiotalar joint with osteophyte formation of 
the anterior aspect of the distal tibia.  The diagnostic 
impression was post- traumatic osteoarthritis of the right 
ankle.           

A report of a VA examination of the Veteran's right ankle and 
knees conducted less than a month later on June 15, 2005, 
noted ranges of motion in his right ankle.  Both active and 
passive range of motion was extension 10 degrees; flexion 20 
degrees with complaint of pain; inversion 15 degrees; and 
eversion 5 degrees.  Power against resistance was strong 
without any pain and the intensity was 5/5.  X-rays showed 
minimal degenerative changes near the anterior lip of the 
tibia.  There was also minor talocalcaneal arthritis.  The 
examiner diagnosed mild post-traumatic arthritis of the right 
ankle with limited motion and pain. 

In a June 2005 rating decision, the RO granted a 30 percent 
disability rating, effective May 5, 2005, pursuant to 
Diagnostic Codes 5003-5270 [ankle, ankylosis of].  The 
Veteran did not appeal that decision.  

In May 2006, the RO proposed to reduce the rating from 30 
percent to 20 percent.  A notice of the proposed reduction 
was sent to the Veteran in June 2006.   In response to the 
RO's notice of proposed reduction in the rating for his 
service-connected right ankle disability, the Veteran 
provided a June 2006 medical progress report from Dr. R.S., 
his private orthopedist.  That report indicated that the 
Veteran's right ankle was swollen and tender.  The examiner 
observed that he had good subtalar joint motion.  Range of 
motion in the right ankle was dorsiflexion of about 10 
degrees; plantar flexion of about 20 degrees with complaint 
of pain; inversion about 15 degrees; and eversion about 5 
degrees.  Dr. R.S. diagnosed moderate arthritis of the right 
ankle.        

[For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2008).]

In an October 2006 rating decision, the RO reduced the rating 
for arthritis of the right ankle from 30 percent to 20 
percent disabling, effective January 1, 2007.  The operative 
diagnostic codes once again were Diagnostic Codes 5003-5271 
[arthritis-ankle, limited motion].  The Veteran has duly 
appealed that determination.        

Analysis

Procedure

The Board will first discuss whether the RO complied with 
appropriate due process considerations in effectuating the 
reduction in the Veteran's assigned disability rating. 

The Veteran was informed of the proposed reduction in a June 
2006 letter, and he was offered the opportunity to identify 
and/or submit evidence.  The Veteran did in fact respond with 
a June 2006 medical progress report from his private 
orthopedist, Dr. R.S., which was considered by the RO.  The 
Veteran's disability rating was then  reduced in the October 
2006 decision.  

Based on this procedural history, the Board concludes that 
the reduction was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the Veteran received appropriate notice of the 
proposed reduction, he was accorded the opportunity to 
respond, and he did respond.  

Discussion

The Board will now move on to a discussion of whether the 
disability rating should have been reduced based on the 
evidence.

As was detailed in the Introduction, the Veteran was awarded 
a 30 percent increased disability rating for his right ankle 
disability in June 2005, effective May 5, 2005.  His rating 
was reduced to 20 percent effective January 1, 2007.  Thus, 
the 30 percent rating had been in effect for less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) do not apply, and a single reexamination disclosing 
improvement in the disability is sufficient warrant reduction 
in a rating.  See 38 C.F.R. § 3.344(c).  In any event, as was 
detailed above there were in fact two pertinent VA 
examinations, in May 2005 and in June 2005.  

The RO initially awarded a 20 percent disability rating 
pursuant to Diagnostic Codes 5003 [degenerative arthritis]-
5271 [ankle, limited motion].  It granted the increased 30 
percent rating pursuant to Diagnostic Codes 5003-5270 [ankle, 
ankylosis of].  The reduced 20 percent rating is based on a 
return to evaluation pursuant to Diagnostic Codes 5003-5271.  
In essence, the Veteran's disability rating was reduced 
because, according to the RO he had limited range of motion 
in the ankle the ankle was not ankylosed.

All of the medical evidence supports a conclusion that the 
Veteran's right ankle is not ankylosed.   The May 2005 VA 
examiner who noted there was no ankylosis of the ankle joint 
appreciated.  Both the June 2005 VA examiner and the 
Veteran's private physician reported right ankle motion, 
albeit limited. 

Therefore, the competent medical evidence of record indicates 
that the Veteran's right ankle joint is not ankylosed.  Based 
on this evidence, by its October 2006 decision, the RO 
reduced the Veteran's disability rating stating: 

"In our rating decision of May 31, 2006, we advised you 
that your ankle condition had previously been rated as 
30 percent disabling based on the joint being ankylosed 
(frozen) in plantar flexion between 30 and 40 degrees.  
Based on the results of VA examination showing flexion 
to 20 degrees and extension to 10 degrees it was 
proposed to reduce the evaluation of the ankle to 20 
percent.  An evaluation of 20 percent is assigned for 
marked limitation of motion of an ankle."  [The RO also 
noted that the report by Dr. R.S. agreed with the 
findings of the VA examination.]

Based on the foregoing medical evidence, it appears to the 
Board that the RO essentially committed clear and 
unmistakable error (CUE) when it determined in its June 2005 
decision to increase from the 20 percent rating pursuant to 
Diagnostic Code 5271 [based on limitation of motion] to a 30 
percent disability rating pursuant to Diagnostic Code 5270[ 
based on ankylosis].  There was in fact no evidence of 
ankylosis of the Veteran's right ankle, and two VA 
examination plus a private medical report support the RO's 
conclusion.  Indeed, the claims folder contains no evidence 
of ankylosis of the ankle.  The currently assigned 20 percent 
disability rating is the highest rating available under 
Diagnostic Code 5271.

The Board adds that there was no other basis for assigning a 
rating higher than 
20 percent for the Veteran's service-connected right ankle 
disability.   

With respect to DeLuca factors, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  In the instant case, the Veteran is 
receiving the maximum rating allowable under Diagnostic Code 
5271.  Accordingly, the aforementioned provisions of 38 
C.F.R. 
§ 4.40 and § 4.45 were not for consideration.  [The Board 
adds that the May 2005 VA examiner specifically indicated 
that DeLuca factors were not present, and no other medical 
evidence of record indicates that DeLuca factors were 
present].

The Veteran did not raise the matter of his entitlement to an 
extraschedular rating, see 38 C.F.R. § 3.321(b).  There is no 
evidence of frequent (or indeed any) recent hospitalizations 
for the service-connected right ankle disability; marked 
interference with employment, over and above that 
contemplated in the assigned 20 percent rating; any unusual 
clinical presentation; or any other factor which would have 
taken the disability outside of the norm. 

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
VA examiners in May 2005 and June 2005, and the Veteran's 
private orthopedist in June 2006, are congruent with a 20 
percent disability rating, and that the reduction from the 
previously assigned 30 percent rating by the RO was 
warranted.  See Brown and Kitchens, supra.  

In summary, for the reasons and bases expressed above, The 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for the service-
connected right ankle disability from 30 percent to 20 
percent, effective January 1, 2007.  The benefit sought on 
appeal, restoration of the previously assigned 30 percent 
rating, is therefore denied.


REMAND

2.  Entitlement to service connection of arthritis, bilateral 
knees, claimed as secondary to service-connected post 
traumatic arthritis of the right ankle.

The Veteran has been diagnosed with arthritis of both knees.  
He contends that his bilateral knee disability has been 
caused by his service-connected right ankle disability, due 
to his abnormal gait.  

The record contains conflicting medical nexus opinions as to 
whether a relationship exists between the Veteran's bilateral 
knee disability and his service-connected right ankle 
disability.    

A VA examiner in June 2005 concluded that it was his opinion 
that the Veteran's bilateral knees are not likely related to 
his service-connected right ankle condition.  The Veteran has 
submitted a November 2006 note from Dr. R.S., his private 
orthopedist, who stated that he believed that his knee 
arthritis is more likely than not aggravated or caused by the 
ankle condition.  In a November 2006 letter, Dr. A.S., the 
Veteran's private family physician, stated it was his opinion 
that his bilateral knee condition was aggravated or caused by 
his service related right ankle condition.  A VA examiner in 
June 2008 concluded that in his opinion that the Veteran's 
current bilateral knee condition is less likely as not caused 
by or related to his in-service right ankle fracture.  

None of these conflicting opinions contain a detailed 
rationale that includes specific reasons to support the 
opinion.  A remand is therefore needed in order to obtain a 
nexus opinion as to the likelihood that the Veteran's 
bilateral knee disability is related to his service-connected 
right ankle disability.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

 Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must send the claims file to an 
orthopedic specialist for review and an 
opinion as to whether the Veteran's 
bilateral knee disability is as likely as 
not related to his service-connected 
right ankle disability.  If it is deemed 
to be necessary by the reviewer, 
examination of the Veteran may be 
scheduled.  The reviewer's opinion must 
include a detailed rationale.  The 
resulting opinion should be associated 
with the Veteran's VA claims folder. 

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  In any event, as was noted by the 
Board in the Introduction this case has been advanced on the 
Board's docket.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


